NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with FED. R. APP. P. 32.1


                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                              Submitted October 25, 2022 *
                              Decided November 16, 2022

                                         Before

                        DIANE S. SYKES, Chief Judge

                        DIANE P. WOOD, Circuit Judge

                        MICHAEL B. BRENNAN, Circuit Judge

No. 22-1101

ALERDING CASTOR, LLP,                          Appeal from the United States District
    Plaintiff-Appellee,                        Court for the Southern District of Indiana,
                                               Indianapolis Division.
      v.
                                               No. 1:16-cv-02453-JPH-MJD
PAUL FLETCHER and CAROLE
WOCKNER,                                       James P. Hanlon,
     Defendants-Appellants.                    Judge.
                                       ORDER

        Carole Wockner and Paul Fletcher did not pay Alerding Castor, a law firm, for
its legal work in representing them. The firm sued its former clients and, after a jury
trial, obtained a judgment against them. Wockner and Fletcher contend on appeal that
the district judge made three reversible errors—awarding prejudgment interest,
ignoring their rights to some discovery, and excluding some of their evidence at trial.

      *
         We have agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 22-1101                                                                         Page 2

We affirm. First, Indiana law authorized prejudgment interest here. Second, the judge
reasonably handled their discovery requests, which sought duplicative information
from the firm. Third, the judge reasonably excluded at trial evidence that Fletcher and
Wockner had never properly disclosed earlier.

                                       Background

       Wockner and Fletcher hired Alerding Castor to represent them in a forgery case.
(For simplicity, we refer to the clients as “Wockner” and the law firm as “Alerding.”)
Wockner lost the case. After Wockner refused to pay Alerding, the firm sued her in
Indiana court for breach of contract, seeking over $100,000 in fees. Wockner removed
the suit to federal court based on diversity jurisdiction and filed counterclaims.

        Discovery bogged down. Wockner asked Alerding to produce the “timesheets”
of all employees who worked on the forgery case. Alerding responded that it had
already produced all documents responsive to this request: its invoices listing how long
employees worked on tasks and when they did those tasks. (Wockner does not contest
that Alerding produced those invoices.) Wockner responded with motions to compel,
and Alerding replied that, beyond the invoices, the timesheets that Wockner requested
do not exist. A magistrate judge denied the motions, reasoning that Wockner’s mere
belief that Alerding kept other records was not enough to entitle her to relief.

        The discovery dispute over timesheets continued. Wockner objected to the
district judge, see FED. R. CIV. P. 72, about the magistrate judge’s denial of her motion to
compel. The district judge overruled her objections because, he said, another pending
motion to compel before the magistrate judge obviated the first one. (By this time,
however, the magistrate judge had resolved that other motion.) Wockner then asked the
magistrate judge to amend pretrial deadlines so the district judge could order Alerding
to produce its timesheets. The magistrate judge denied these requests because, as he
saw it, the district judge had rejected Wockner’s objections regarding the motion to
compel. Later, after the district judge revisited Wockner’s objections to the rulings on
the motions to compel, the judge accepted the magistrate judge’s rationale that the
motions lacked merit. The district judge also entered partial summary judgment for
Alerding on Wockner’s counterclaims.

        The case went to trial on Alerding’s contract claim, and discovery issues
resurfaced in two ways. First, several of Alerding’s witnesses described how the firm
uses billing software to record and bill time. This led Wockner to revive (to no avail) her
belief that unproduced timesheets existed. Second, midway through trial, Wockner first
No. 22-1101                                                                        Page 3

revealed that she had a recording of a phone call with an Alerding attorney. She argued
that the call proved the attorney had lied at trial about an estimate he had once given to
Wockner describing the prospects of her forgery case and its anticipated legal fees.
Alerding objected, saying Wockner had not timely produced this recording.

       To resolve the objection about the undisclosed recording, the district judge asked
Wockner two questions. First, he asked, “[H]ow long have you known about this
recording?” Rather than answer “how long,” Wockner asserted why she delayed
revealing it: “I didn’t know where it was. It’s -- my son, my son --.” The judge warned
her that her answer was nonresponsive and that she needed to tell him “how long”:

      THE COURT: [A]nswer this question or I’m going to sanction you. When
      did you find out about the recording? …

      MS. WOCKNER: I didn’t know I had it. I did not know because I don’t
      know how to use my tablet, a lot of the apps. My son sets everything up
      for me on my tablet.

      THE COURT: Okay. You have not answered my question … .

Second, the judge asked Wockner whether she considered this recording responsive to
any of Alerding’s discovery requests, and Wockner reiterated her previous response:

      THE COURT: … [W]as this covered by the written discovery requests
      served on you by the plaintiffs in this case?

      MS. WOCKNER: Was I asked? By whom? In a discovery request?

      THE COURT: By the plaintiffs in a written discovery request. Would this
      have been responsive, is this responsive to a written discovery request?

      MS. WOCKNER: Not that I knew at the time because I didn’t know I had
      it and -- I did not know I had it. And I didn’t know what the -- I did not
      know -- I knew I had a conversation with him, but I didn’t know that I
      had it on a recording that was saved on my tablet that I don’t know how
      to use. My son found it for me just a couple weeks ago when he was
      trying to take off the apps on it so that we could use it.

Deeming Wockner’s answers nonresponsive, he excluded the recording from evidence.
No. 22-1101                                                                           Page 4

       The trial ended the next day. The jury found Wockner liable, and it awarded
Alerding just under $70,000 in damages. The judge entered judgment for Alerding and
assessed approximately $30,000 in prejudgment interest.

       Wockner filed postjudgment motions. First, she argued that the judge incorrectly
assessed prejudgment interest: In her view, it was not available as a matter of law and
the judge should have tolled interest attributable to pandemic-related delays in the trial
date. Second, she moved for relief from judgment. See FED. R. CIV. P. 60(b)(3). Insisting
that Alerding ignored its discovery obligations, she argued that evidence from trial
proved that Alerding lied when it said that it did not keep timesheets. Finally, she
contended, the judge erred in excluding her phone recording. The judge rejected these
arguments.

                                          Analysis

       On appeal, Wockner first maintains that the district judge erred by assessing
prejudgment interest. She contends first that the law forbids it in this case. Under
Indiana law (which applies in this diversity action), prejudgment interest is improper
when a trier of fact cannot readily determine the value of the plaintiff’s injury. BRC
Rubber & Plastics, Inc. v. Cont'l Carbon Co., 981 F.3d 618, 635 (7th Cir. 2020); Care Grp.
Heart Hosp., LLC v. Sawyer, 93 N.E.3d 745, 757 (Ind. 2018). Wockner contends that this
rule was offended when the jury had to decide how many hours the firm worked on her
forgery case. Because the jury found Wockner liable for fewer hours than Alerding
sought, she concludes that the value of Alerding’s injury was not readily ascertainable.

        But Wockner focuses on the wrong issue—liability for unpaid hours—rather
than the value of those hours. Prejudgment interest is appropriate when the trier of fact
uses judgment to determine what the plaintiff lost so long as the trier of fact can readily
decide the value of that loss. BRC Rubber, 981 F.3d at 635–36; Five Star Roofing Sys., Inc. v.
Armored Guard Window & Door Grp., Inc., 191 N.E.3d 224, 240 (Ind. Ct. App. 2022). Here,
the jury permissibly used its judgment to decide how many hours of unpaid work
Alerding performed. This determined the scope of liability, and juries may use
judgment when deciding if and to what extent a party is liable. Five Star, 191 N.E.3d
at 240.

        Once the jury permissibly used its judgment to determine the scope of Wockner’s
liability, it did not have to use improper judgment to calculate the value of that liability.
The value was a simple mathematical calculation of hours worked multiplied by an
hourly rate. True, the jury had to decide if the rate (and the subsequent total) was
No. 22-1101                                                                          Page 5

reasonable. Even so, a dispute over an hourly rate “does not alter the fact that” it is
readily ascertainable, because fee determinations are guided by known standards of
value. Cmty. State Bank Royal Ctr. v. O'Neill, 553 N.E.2d 174, 177–78 (Ind. Ct. App. 1990);
see BRC Rubber, 981 F.3d at 636 (observing that decisions about the reasonableness of
damages does not preclude prejudgment interest). And even if the jury had to use some
judgment to decide the value of Wockner’s liability, Indiana law gives a judge
“considerable play in the joints” (to which we defer) to award prejudgment interest.
BRC Rubber, 981 F.3d at 635; Meridian Mut. Ins. Co. v. Majestic Block & Supply, Inc.,
1 N.E.3d 173, 182 (Ind. Ct. App. 2013). Thus, the judge did not err by awarding
prejudgment interest.

         Wockner next argues that the judge should have tolled prejudgment interest
because emergency orders during the COVID-19 pandemic delayed the case. For
support, she cites only Denman v. St. Vincent Medical Group, Inc., 176 N.E.3d 480 (Ind. Ct.
App. 2021), transfer denied, 180 N.E.3d 942 (Ind. 2022), but that case is distinguishable.
First, it held only that a court may not toll postjudgment interest despite pandemic-
related delays. See id. at 503. Second, it suggested in dicta that in a tort case
prejudgment interest might be inappropriate if pandemic concerns delayed the
proceedings. It reasoned that prejudgment interest in tort cases incentivizes settlement,
and that incentive vanishes when a delay is beyond the parties’ control. See id. at 500,
505; see also Kosarko v. Padula, 979 N.E.2d 144, 150 (Ind. 2012). But this is a contract
dispute, where prejudgment interest serves a different goal—compensating plaintiffs
for the lost use of their money. See DeGood Dimensional Concepts, Inc. v. Wilder,
135 N.E.3d 625, 637 (Ind. Ct. App. 2019); see also BRC Rubber, 981 F.3d at 634. The cause
of the delay is irrelevant to that goal; therefore, tolling here was not required.

       That brings us to the discovery dispute over the timesheets, the production of
which the district judge refused to compel because of the absence of any evidence that
Alerding maintained them. Wockner believes it “unfathomable” that Alerding does not
keep the timesheets for each employee. The judge, she contends, abused his discretion
by not compelling their production or ordering relief from judgment based on
Alerding’s “fraud” in denying their existence See FED. R. CIV. P. 37(a)(3)(B)(iv), 60(b)(3).
As support, she relies on trial testimony that, she says, shows that the firm’s employees
enter their hours into software that the firm used to generate invoices.

       But the testimony that Wockner cites does not support her contentions. It shows,
at most, that Alerding’s employees entered their time using software which stores that
data electronically. Alerding can (and did) use the software to format the data into
No. 22-1101                                                                         Page 6

invoices and produce them to Wockner. Even if the software could generate new
documents in a format that corresponds to “timesheets” for each employee, Wockner
offers no evidence that reformatting data into these employee-specific timesheets would
show information not already in the invoices. Thus, the district judge did not abuse his
discretion when refusing to order Alerding to create new documents that would have
been duplicative. See FED. R. CIV. P. 26(b)(2)(C)(i), 34(b)(2)(E)(iii). For the same reason,
Wockner did not supply clear and convincing evidence of fraud that compelled the
judge to award the “extraordinary” remedy of relief from judgment under
Rule 60(b)(3). Fields v. City of Chicago, 981 F.3d 534, 558 (7th Cir. 2020).

       Finally, Wockner argues that the judge abused his discretion by excluding
Wockner’s recording of the phone call with an Alerding attorney. She insists that the
judge did not give her a chance to explain her delay in producing it because, she thinks,
the judge asked vague questions and cut her off. In particular, she believes that the
question, “[H]ow long have you known about this recording?” was unclear; the judge,
she says, might have been referring to either the recording or its evidentiary value.

        The judge did not abuse his discretion. First, he was appropriately skeptical of
Wockner’s midtrial revelation because a party’s failure to include evidence in its pretrial
disclosures generally results in the evidence’s exclusion. See FED. R. CIV. P. 37(c)(1).
Also, the judge’s “how long have you known” question reasonably sought to determine
if Wockner’s delay in revealing the recording after she learned about it “was
substantially justified or … harmless.” Id. But Wockner refused to answer, and her
excuse—the question could have referred either to the recording or its value—is
unavailing. The judge’s question began with “how long.” Thus, the answer called for a
unit of time. Yet Wockner refused to state the length of her delay—even after the judge
warned her that she was evading his question—arguing only that her delay was
justified. The judge also reasonably concluded that Wockner inadequately responded to
his second question (“[W]as this covered by the written discovery requests … ?”).
Rather than give a yes-or-no answer, Wockner again deflected by denying that she
knew she had the recording. Because Wockner did not adequately answer either
question meant to resolve whether she might be conducting a trial by ambush, the
judge permissibly excluded evidence not disclosed until the middle of trial. See Morris
v. BNSF Ry. Co., 969 F.3d 753, 764–66 (7th Cir. 2020) (judge did not abuse discretion by
excluding three witnesses disclosed less than a month before trial).

      We have considered Wockner’s other arguments, but she has not developed
them enough to require discussion. Therefore, we AFFIRM.